PER CURIAM:
Thomas H. Ostrander, appointed counsel for David Lee Harris in this direct criminal appeal, has filed a motion to withdraw, accompanied by a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the record reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED and appellant’s conviction and sentence are AFFIRMED.